COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §              No. 08-22-00097-CV
  THE RAYMOND CORPORATION,
                                                 §                Appeal from the
                    Appellant,
                                                 §               120th District Court
  v.
                                                 §            of El Paso County, Texas
  GUILLERMINA RUBIO,
  INDIVIDUALLY AND ON BEHALF OF                  §             (TC# 2021DCV3930)
  THE ESTATE OF LORENZO RUBIO
  SR., DECEASED; LORENZO RUBIO                   §
  JR., LILIANA RUBIO, AND
  ELIZABETH RUBIO,                               §

                    Appellees.                   §

                                            §
                                          ORDER

       On our own motion, and pursuant to TEX.R.APP.P. 39.1, the Court finds that oral argument

in the above styled and numbered cause would not materially aid in the disposition of this cause.

Accordingly, the Court vacates the oral argument setting of September 15, 2022, at 11:00 a.m.,

and this cause will be submitted without oral argument on that same date.

       IT IS SO ORDERED this 1st day of September, 2022.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.